Citation Nr: 1138128	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO. 08-16 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from April 1959 to May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 


FINDINGS OF FACT

1. Service records verify that the Veteran received Thorazine (chlorpromazine) during incapacitating agent testing at Edgewood Arsenal in Maryland in February 1960.

2. There is no credible evidence of a skin disorder during service or for many years thereafter, and there is probative medical evidence against a link between the Veteran's current skin rash disorder and his period of active military service, to include his confirmed Thorazine exposure.    

3. The Veteran's lay assertions regarding continuity of symptomatology for a skin disorder are not credible or probative in light of other evidence of record. 


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2007. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). VA also sent the Veteran a September 2006 Department of Defense (DOD) information letter pertaining to his confirmed chemical exposure testing at Edgewood Arsenal, Maryland. 

The February 2007 VCAA letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

With respect to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice in February 2007 prior to the June 2007 rating decision on appeal. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), Internet medical treatise articles on the drug Thorazine, and DOD records pertaining to chemical exposure testing at Edgewood Arsenal in Maryland. The Veteran was also afforded a May 2007 VA examination with a medical opinion addressing the etiology of his skin disorder. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). Overall, the VA opinion when considered in combination with a subsequent addendum was thorough, supported by reasons and bases, based on a review of the claims folder, and supported by several STR medical examinations conducted during service.  A VA physician was consulted in rendering the opinion. For his part, the Veteran has submitted personal statements, representative argument, a DOD letter confirming in-service testing, and an Internet article on Thorazine. The Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met. 38 U.S.C.A. § 5103A. 

The Merits of the Claim 

The Veteran contends that he developed a chronic skin disorder after in-service exposure to Thorazine as a participant in chemical testing at the Edgewood Arsenal in Maryland. This testing occurred in February of 1960. He maintains that approximately four months after exposure to medication, he developed a full body rash. He indicates he sought medical treatment at that time during service, and was told he was having an allergic reaction to medication. The Veteran submitted January 2007 photos of the rash. He asserts that since the early 1960s he has experienced 10-12 major eruptions of the rash, as well as numerous less severe recurrences. See May 2007 VA examination report. 

Upon review of the evidence of record, the Board denies the appeal for service connection for a skin disorder.   

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the Board may consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). In fact, the Federal Circuit recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4. 

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308. See also Savage, 10 Vet. App. at 498. 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. A VA examiner in May 2007 diagnosed the Veteran with a rash of unknown etiology. The Veteran also submitted photographs of the rash from January 2007. The evidence at the very least shows a current skin disorder. 
  
STRs dated in February 1960 verify that the Veteran received graded doses of Thorazine (chlorpromazine) during incapacitating agent testing at Edgewood Arsenal in Maryland. The DOD has also validated that this testing occurred. See September 2006 VA informational letter to Veteran; February 2007 VA E-mails. This fact is not in dispute. However, STRs are negative for any complaint, treatment, or diagnosis of a skin disorder during service. The Veteran did not report any skin disorder at a STR medical examination dated in January 1961, nor at a STR separation examination dated in May 1962. In both instances the Veteran specifically denied any reaction to "serum, drugs, or medicine."  Also, no skin disorder except acne vulgaris was found at either clinical examination, with no mention of a full body rash. 

The Board acknowledges the Veteran is indeed competent to report symptoms and treatment for a skin disorder four months after his in-service Thorazine exposure. Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2). However, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Veteran's lay assertions regarding symptoms and treatment for a skin disorder during service are not credible or probative, given the contrasting evidence in the STRs. In fact, the Veteran specifically denied any reaction to "serum, drugs, or medicine" at two separate STR examinations. He failed to report any skin symptoms. Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value. These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

Post-service, with regard to continuity of symptomatology, the Veteran asserts that after his in-service Thorazine exposure in 1960 he has experienced 10-12 major eruptions of the rash and numerous less severe recurrences as well. See May 2007 VA examination report. Yet the first medical evidence of a skin disorder in the claims folder is from 2007. At a May 2007 VA examination the Veteran was diagnosed with a rash of unknown etiology, in part based on photos he submitted. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan, 451 F.3d at 1336-37. However, the Board may consider a lack of contemporaneous medical evidence of a skin disorder for approximately 45 years as one factor in determining the credibility of lay evidence. Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms. Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). The Board emphasizes that personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

If the Veteran was experiencing skin rashes four months after his in-service Thorazine exposure in 1960, it is contradictory he would deny a reaction to this medication or fail to report skin symptoms at his STR separation examination dated in May 1962. The Veteran's lay assertions regarding the in-service continuity of his skin disorder are inconsistent with his own report of medical history and the objective findings of the military examiner at the May 1962 separation examination. 
His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions. Common sense dictates the Veteran's lay assertions are less credible and persuasive in light of these factors. Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

With regard to a nexus, a probative medical opinion of record provides evidence against a nexus between the Veteran's current skin rash and his period of active service. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). Specifically, a May 2007 VA examiner acknowledged the Veteran's in-service exposure to Thorazine. She diagnosed the Veteran with rash of unknown etiology, "possibly" due to Thorazine exposure during military service. The VA examiner found that according to the medical articles submitted on Thorazine, rashes are a "rare" side effect of Thorazine exposure while inflammation is a "common" side effect. The examiner could not garner the Veteran's dosage or length of the administration to Thorazine, and "cannot be sure" the Veteran's rash is the result of military Thorazine exposure. The examiner concluded it is "at least as likely as not" that the Veteran's rash is caused by his in-service Thorazine exposure. 

The above language as to etiology utilized by the May 2007 VA examiner is somewhat inconsistent. The RO then secured a June 2007 addendum from the VA examiner (who was a nurse practitioner). A VA physician was also consulted for this addendum opinion. The VA examiner clarified that it was "not at least as likely" the Veteran's rash is caused by his Thorazine exposure. After discussing the issue with a VA physician, she assessed "there is less than 10 percent chance the rash could have been from the Veteran's exposure to Thorazine."  The VA examination and opinion when considered in combination with the addendum was thorough, supported by reasons and bases, based on a review of the claims folder, and supported by several STR medical examinations conducted during service. This opinion is entitled to great probative weight. There is no contrary medical opinion of record.

The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency). The Federal Circuit recently explained that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion. Setting forth specific reasons is necessary because unless there is such particularization, the trier of facts is unable to evaluate and determine the validity of the challenge to the expert's qualifications. Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010). Neither the Veteran nor his representative challenged the expertise of the VA examiner in the present case. Also, a VA physician was consulted for the addendum opinion. 

This VA opinion is also supported by other evidence of record. In particular, the RO secured a copy of Under Secretary for Health Information Letter 10-2006-010 (dated in August 2006). This letter stated in section 3.e that "VA does not presumptively recognize any long-term health consequences from exposure to other classes of agents listed in the Edgewood-Aberdeen experiments including conventional pharmaceuticals..." Evidence of a causal link to military service is needed on an individual basis in such cases.  

With regard to lay evidence, the Board acknowledges the Veteran is competent to report purported symptoms of a skin disorder. See 38 C.F.R. § 3.159(a)(2). And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that skin symptoms he experienced in service or immediately thereafter are reflective of the same condition he is currently diagnosed with. Davidson, 581 F.3d at 1316. Similarly, in McCartt v. West, 12 Vet. App. 164, 167 (1999), in support of a claim for service connection for a skin disorder as secondary to Agent Orange exposure, another Veteran indicated that his skin had manifested boils, blotches, a rash, soreness, and itchiness since 1968. The Court implied that a skin condition may be the type of condition lending itself to lay observation and satisfy the nexus requirement, provided there was evidence of herbicide exposure during service. Id. However, the Board finds in the present case the evidence does not credibly show that his skin symptoms began in service or shortly after his Thorazine exposure. His recent lay assertions are inconsistent with his earlier statements to military medical personnel.

Accordingly, the preponderance of the evidence is against service connection for a skin disorder, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


